Name: Commission Regulation (EEC) No 2668/91 of 6 September 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 250/16 Official Journal of the European Communities 7. 9 . 91 COMMISSION REGULATION (EEC) No 2668/91 of 6 September 1991 on the supply of various lots of skimmed-milk powder as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 2 890 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant cost ; Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7 . 1990, p. 6 . (4 OJ No L 136, 26 . 5. 1987, p. 1 . C) OJ No L 204, 25 . 7 . 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p . 108 . 7. 9 . 91 Official Journal of the European Communities No L 250/ 17 ANNEX I Lots A, B, C, D, E and F 1 . Operation Nos ('): 613/91 to 632/91 2. Programme : 1991 3 . Recipient : Euronaid, PO Box 77, NL-2340 AB-Oegstgeest 4 . Representative of the recipient : See OJ No C 103 , 16. 4. 1987 5. Place or country of destination : See Annex 1 1 6 . Product to be mobilized : Vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (') : Lots A, B, C, D, E : (2) ( «) 0 Lot F and : (2) (') (&lt; ¢) f7) see OJ No C 114, 29 . 4 . 1991 , p . 3 , under B.l 8 . Total quantity : 2 890 tonnes ; Lot A : 745 tonnes ; Lot B : 510 tonnes ; Lot C : 425 tonnes Lot D : 600 tonnes ; Lot E : 405 tonnes ; Lot F : 205 tonnes 9 . Number of lots : six 10 . Packaging and marking : 25 kg Lots A, B, C, D and E : (8) (9) ( ,0) Lot F : 0 and OJ No C 114, 29. 4. 1991 , p. 4 (under B.2.3 and B.3) Markings in English, French, Portuguese, Spanish (in letters at least 2,5 cm high) Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : Community market The skimmed milk powder must be manufactured, and the vitamins incorporated, after the award of the tender 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 1  20. 11 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : Invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 23. 9 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 7. 1 0 . 1 99 1 ; (b) period for making the goods available at the port of shipment : 10  4. 12. 1991 (c) dealine for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 21 . 10 . 1991 ; (b) period for making the goods available at the port of shipment : 20  18 . 12 . 1991 (c) dealine for the supply :  22. Amount of tendering security : ECU per 20 tonne 23 . Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, A l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200, rue de la Loi B-1049 Bruxelles ; telex : 22037 AGREC B or 25670 AGREC B 25 . Refund payable on application by the successful tenderer (5) : Refund applicable 17. 8 . 1991 , fixed by Commission Regulation (EEC) No 2483/91 (OJ No L 228 , 17. 8 . 1991 , p. 9 .) No L 250/ 18 Official Journal of the European Communities 7. 9 . 91 Notes : (') The operation number is to be quoted' in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium-134 and - 137 levels . (') Radiation certificate for Sudan should contain following information : (a) the amount of radiation of caesium-134 and - 137 ; (b) iodine-131 . Radiation certificate must be issued by official authorities and be legalized for : Sudan. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts , the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative , at the time of delivery, a certificate of origin for each action number/shipping number. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/shipping number. (8) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. n The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. ('") The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. 7. 9 . 91 Official Journal of the European Communities No L 250/ 19 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatario InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 745 15 Prosalus Bolivia AcciÃ ³n n ° 613/91 / Bolivia / Prosalus / 915504 / Sucre vÃ ­a Arica / Destinado a la distribuciÃ ³n gratuita 400 Caritas N HaÃ ¯ti Action n ° 614/91 / HaÃ ¯ti / Caritas N / 910329 / Port-au-Prince / Pour distribution gratuite I 330 Protos HaÃ ¯ti Action n0 615/91 / HaÃ ¯ti / Protos / 911503 /Port-au-Prince / Pour distribution gratuite B 510 150 Caritas N Republica Dominicana AcciÃ ³n n ° 616/91 / RepÃ ºblica Dominicana / Caritas N / 910321 / Santo Domingo / Destinado a la distribuciÃ ³n gratuita 60 Cinterad Burkina Faso Action n ° 617/91 / Burkina Faso / Cinterad / 913402 / Ouagadougou via Cotonou / Pour distribution gratuite 300 Caritas Italy Ghana Action No 618/91 / Ghana / Caritas I / 910600 / Accra via Tema / For free distribution C 425 180 Caritas France Mali Action n0 619/91 / Mali / Caritas France / 910521 / Bamako via Dakar / Pour distribution gratuite 35 Cinterad Mali Action n0 620/91 / Mali / Cinterad / 913401 / Bamako via Cotonou / Pour distribution gratuite 60 Caritas Germany Niger Action n0 621 /91 / Niger / Caritas Allemagne / 910425 / Niamey via LomÃ © / Pour distribution gratuite 45 Caritas N Angola AcÃ §Ã £o n? 622/91 / Angola / Caritas N / 910312 / Luanda / Destinado a distribuiÃ §Ã £o gratuita 15 Caritas N Angola AcÃ §Ã £o n? 623/91 / Angola / Caritas N / 910316 / Lobito / Destinado a distribuiÃ §Ã £o gratuita 15 Caritas N Angola AcÃ §Ã £o n ? 624/91 / Angola / Caritas N / 910317 / Namibe / Destinado a distribuiÃ §Ã £o gratuita No L 250/20 Official Journal of the European Communities 7 . 9 . 91 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) , Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  ( Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde Beneficiario PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 15 Cinterad ZaÃ ¯re Action n0 625/91 / ZaÃ ¯re / Cinterad / 913445 / Kinshasa via Matadi / Pour distribution gratuite 60 MSF Madagascar Action n ° 626/91 / Madagascar / MSF / 916400 / Ambovombe via Toamasina / Pour distribution gratuite D 600 600 Caritas Belgica Burundi Action n0 627/91 / Burundi / Caritas B / 910205 / Bujumbura via Mombasa / Pour distribution gratuite E 405 225 CAM India Action No 628/91 / India / CAM / 912032 / Bombay / For free distribution 180 CRS Pakistan Action No 629/91 / Pakistan / 910113 / Karachi / For free distribution F 205 110 Caritas Germany Ethiopia Action No 630/91 / Ethiopia / Caritas Germany / 910412 / Addis Ababa via Assab / For free distribution 55 Caritas Germany Ethiopia Action No 631 /91 / Ethiopia / Caritas Germany / 910413 / Asmara via Massawa / Option Assab / For free distribution 40 Cafod Sudan Action No 632/91 / Sudan / Cafod / 917604 / Khartoum via Port Sudan / For free distribution